       Case 1:20-cv-00259-KG-SCY Document 89 Filed 02/02/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


RACHEL KAY KELLER,

       Plaintiff,                                           NO. 20-CV-00259 KG/SCY

vs.

ANDREW F. ARRIETA,

       Defendant/Third-Party Plaintiff,
vs.

COOPER & SCULLY, PC, ERIC HINES,
WESLEY G. JOHSON, TOM CARSE and
SEAN P. McAFEE,

       Third-Party Defendants.

      ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO
       FILE SECOND AMENDED COMPLAINT FOR BREACH OF CONTRACT,
      BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING, INVASION OF
                  PRIVACY AND BREACH OF CONFIDENCE

       THIS MATTER came before the Court on Plaintiff’s Unopposed Motion for Leave to

File Second Amended Complaint for Breach of Contract, Breach of Duty of Good Faith and Fair

Dealing, Invasion of Privacy and Breach of Confidence (“Motion”). (Doc. 88). The Court has

considered the Motion, the relevant legal authority, and being otherwise fully advised of the

premises therein FINDS the Motion is well-taken and should be GRANTED.

       IT IS THEREFORE ORDERED that Plaintiff, Rachel Kay Keller, is hereby granted

leave to file her Second Amended Complaint for Breach of Contract, Breach of Duty of Good

Faith and Fair Dealing, Invasion of Privacy and Breach of Confidence.


                                             _________________________________
                                             UNITED STATES DISTRICT JUDGE


                                                                                         Page 1 of 3
       Case 1:20-cv-00259-KG-SCY Document 89 Filed 02/02/21 Page 2 of 3




Submitted by:

THE LAW OFFICE OF DENISE M. THOMAS

By:_/s/ Denise M. Thomas
       Denise M. Thomas
       NM Bar No. 14992
       P.O. Box 8236
       Santa Fe, NM 87504-8236
       (505) 577-6332
       denise@denisethomaslaw.com

       TRAIN LAW FIRM, LLC
       Amber Train
       1000 Cordova St., PMB 177
       Santa Fe, NM 87505
       (505) 795-7379
       atrain@atrainlaw.com
       Attorneys for Plaintiff

Unopposed by:

MONTGOMERY & ANDREWS, P.A.

By: /s/ Randy S. Bartell
        Randy S. Bartell
        Matthew A. Zidovsky
        P.O. Box 2307
        Santa Fe, NM 87504-2307
        (505) 982-3873
        rbartell@montand.com
        mzidovsky@montand.com
        Attorneys for Defendant/Third-Party Plaintiff

BRANT & HUNT

By:_/s/ Jeannie Hunt
       Jeannie Hunt
       John M. Brant
       202 Tulane Dr. SE
       Albuquerque, NM 87102
       (505) 232-5300
       jeannie@brantandhunt.com
       jack@brantandhunt.com
       Attorneys for Third-Party Defendant Sean McAfee


                                                                     Page 2 of 3
       Case 1:20-cv-00259-KG-SCY Document 89 Filed 02/02/21 Page 3 of 3




CONKLIN, WOODCOCK & ZIEGLER, PC

By: /s/ Alisa Wigley-DeLara
        Alisa Wigley-DeLara
        John K. Ziegler
        320 Gold SW, Ste. 800
        Albuquerque, NM 87102
        (505) 224-9160
        awd@conklinfirm.com
        jkz@conklinfirm.com
        Attorneys for Third-Party Defendants Cooper & Scully, PC,
        Eric Hines & Wesley Johnson

RODEY, DICKASON, SLOAN, AKIN & ROBB, PA

By: /s/ Seth L. Sparks
        Randy Taylor
        Seth L. Sparks
        P.O. Box 1888
        Albuquerque, NM 87103
        (505) 765-5900
        rtaylor@rodey.com
        ssparks@rodey.com
        Attorneys for Third-Party Defendant Tom Carse




                                                                     Page 3 of 3
